



Exhibit 10.35




Summary of Modifications to Employment Agreement, effective March 1, 2018,
between GrafTech International Holdings Inc. and David J. Rintoul


Reference is made to that certain Employment Agreement, effective March 1, 2018,
between GrafTech International Holdings Inc. and David J. Rintoul; capitalized
terms have the meanings defined therein. In connection with the eventual sale of
Mr. Rintoul’s previous residence in November 2018, the Company agreed to
increase the limit for Residence Sale Losses to $250,000.  Mr. Rintoul also
participates in the employee benefit programs of the Company, which benefits
have increased since the original date of his agreement, including health
benefits, a 401(k) plan (including a 5% Company cash match on eligible employee
contributions) and a defined contribution retirement plan (with a 3%
contribution on eligible earnings).





